Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/08/2022.  As directed by the amendment claims  1-3, 5-8 are amended, claims 9-14 are newly added. 
Claims 1-14 are currently pending.
Drawings
The drawings were received on 04/08/2022.  These drawings are acceptable. 
Response to Arguments
Applicant's arguments filed on 04/08/2022 with respect to 35 U.S.C. §102  rejection of claim(s) 1, 2 and 5 have been fully considered, Applicant argued on (Pg.6) by stating the arm cart disclosed by primary reference Hares, as well as the other reference by Cagle are square shaped. Examiner does not agree with that assertion, because from (Fig.2) of Hares it is seen the arm carts (10 & 11) are rectangular in shape, and the shape of the carts as shown in (Fig.2) of the previous version of the drawing as filed was rectangular in shape. 
However, Applicant amended (Fig.2) of the drawing to change the shape of the base of arm carts from rectangular to wedge shaped (the amended drawing is supported by the written spec). Examiner agrees the current references do not disclose arm cart with wedge shaped base, for that reason the current §102 rejection of claims 1, 2 and 5 have been withdrawn. 
Applicant's arguments with respect to 35 U.S.C. §103 rejection of claim-3 has  been fully considered, Applicant gave a detail explanation on, how the attachment mechanism works for the system of Cagle. Examiner considers that argument is moot since the previous as well as the current version of the claims do not recite any limitation of the attachment mechanism between two carts. 
Applicant further argued on (Pg.7), the Cagle reference does not teach the ability of attaching the bases of two carts, instead it teaches attaching a surgical cart to a surgical table. Examiner partially agrees with that assertion, however wants to emphasize the reason for bringing the Cagle reference is to show an attachment mechanism. Cagle does not specifically teach two carts, however teaches an attachment mechanism between a cart and the surgical table. The two or more carts are already disclosed by Hares without specifying the attachment mechanism between the carts, that missing limitation is taught by Cagle. Even though Cagle does not exactly teach attaching two carts, however teaches an attachment mechanism, and it would be obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to use that technique for attaching two carts to prevent relative movement between them.     
However, since the claims 3-5 and 7-8 were dependent from claim-1, the §103 rejection of those claims are also been withdrawn. 
Applicant further argued regarding 35 U.S.C. §103 rejection of claim-6 on (Pg.8), by stating, Sutherland does not teach a surgical robot, instead teaches a security robot used for surveillance and security functions, and a skilled person in the art would not look for alternatives to the Hares wheels to improve precision. 
Examiner does not find that argument persuasive, Applicant in the current spec  discloses: 
“The base is supported on a plurality of holonomic, or Mecanum, wheels… the wheels allow the manipulator to be moved across the floor any direction, including side-side, forward-backwards, diagonally etc. They also allow the manipulator to be rotated about the central axis of the base as shown in FIG. 6. This allows hospital personnel to position the robot in the surgery room in a very efficient manner”. 
That is the purpose of using holonomic wheels on the robot by Sutherland, so that the base is movable Omni directionally, as taught in (¶:[0044]). Sutherland does not have to teach a surgical robot, which is already taught by Hares, on the other hand use of holonomic wheels will improve the maneuverability of Hares’s robotic system, which is exactly suggested by Sutherland.
Based on the amendments on claim-6 and the additional limitations recited in the new claims 9-14, the previous rejection does not apply any more, as such §103 rejection for claims 6-8 has been withdrawn.
However, a new ground of rejection is given using a newly found reference in addition to the previous references, and the claims are not allowable. 
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0346930 A1) by Hares. 
Regarding claim-1 Hares discloses a surgical robotic system comprising 
a plurality of moveable arms carts (Fig.2) shows a surgical system with at least two robots (10 & 11) with movable carts (21 & 41) respectively, each supporting at least one robotic manipulator arm (Fig.2) further shows arms (20 & 40) are supported by the carts (21 & 41) respectively, also recited in (¶:[0036]), 
each robotic manipulator arm operable, while positioned on the arm cart, to maneuver a surgical instrument during a surgical procedure (¶:[0041] recites, surgeon can control the robots to manipulate instruments borne by the robot arms in order to perform surgery on a patient);
wherein each arm cart includes a base shaped to be position-able proximally adjacent to a base of another one of the arm carts from (Fig.2) it is seen that the two bases (21 & 41) are identical with straight edges, which will enable them to be positioned proximally adjacent to each other,
Hares further discloses the base having an elongate lateral edge position-able proximally adjacent an elongate lateral edge of another one of the arm carts   (Fig.2) shows the bases of the two carts (21 & 41) have straight edges with identical lengths and widths which will enable them to be positioned proximally adjacent to each other, 
Hares does not specifically disclose or suggest: the base having a generally wedge-shaped configuration. 
However, it is a common knowledge, that when wedge or trapezoidal shaped platforms or surfaces are used side by side, they form a narrow central location compared to when square or rectangular shaped platforms or surfaces are brought close to each other. 


    PNG
    media_image1.png
    400
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    550
    media_image2.png
    Greyscale


As shown in the figures above, eight tables are arranged in a circular pattern. In case of rectangular tables they cannot be attached together side by side whereas wedge or trapezoidal shaped tables can be attached together side by side which form a smaller central circle compared to the central circle created by rectangular tables. The tables in this example are considered similar to the base of surgical robots and surgical table will be placed inside the central open area. This example shows eight tables to make a full circle however without forming a complete circle with a smaller number of tables the central area will still be narrower with trapezoidal shape tables or bases.       
So, a person with ordinary skill in the art before the effective filing date of the claimed invention will be motivated to change the bases of the robot to a wedge or trapezoidal shape so that they will make a narrower central area towards the surgical table. 
Regarding claim-2 Hares discloses the system of claim-1, Hares does not specifically disclose wherein the wedge-shape is a regular trapezoid shape, however It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bases of the robots from rectangular to trapezoidal, so that they will make a narrower central area towards the surgical table. 
Regarding claim-5 Hares discloses the system of claim-1, Hares further discloses wherein at least one of the arm carts includes a sensor (¶:[0040] recites each of the arm cart is equipped with a position sensor which could be of different types such as optical position encoders, ultrasonic or radio distance sensors) for use in detecting proximity of the arm carts (¶:[0048]-[0049] explains those distance sensors detect some datum markers and feed those data to a processor, and the processor calculated the distance between the bases of the two robots 10 and 11). 
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0346930 A1) by Hares in view of the publication (US 2018/0344421 A1) by Cagle et al.
Regarding claim-3 Hares discloses a surgical robotic system comprising:
a plurality of moveable arms carts (Fig.2) shows a surgical system with at least two robots (10 & 11) with movable carts (21 & 41) respectively, each supporting a robotic manipulator arm (Fig.2) further shows arms (20 & 40) are supported by the carts (21 & 41) respectively, also recited in (¶:[0036]), each robotic manipulator arm operable, while positioned on the arm cart, to maneuver a surgical instrument during a surgical procedure (¶:[0041] recites, surgeon can control the robots to manipulate instruments borne by the robot arms in order to perform surgery on a patient);
wherein each arm cart includes a base shaped to be positionable proximally adjacent to a base of another one of the arm carts from (Fig.2) it is seen that the two bases (21 & 41) are identical with straight edges, which will enable them to be positioned proximally adjacent to each other, 
Hares does not specifically discloses wherein at least one of the arm carts is releasably attachable to a second one of the arm carts. 
However, Cagle discloses a cart for surgical robot which is releasably couple-able to a surgical table (Abstract), wherein he shows in (Fig.7B) a surgical system having an arm-cart (950) with robotic arm (930) which comes next to a surgical table (900) during surgery, which is analogues to the arm-cart and surgical table arrangement  shown in (Fig-2) of Hares.
Cagle further teaches the arm cart has two coupling members (1239A, 1239B) which couple to the attachment interfaces (1221A, 1221B) of the surgical table, as shown in (Fig.9A) and those members of the arm-cart couples with the interface members of the surgical table, as shown in (Fig.9B), and (¶:[0058] & [0061] describes the whole arrangement). 
Even though Cagle does not exactly teach attaching two carts, however teaches an attachment mechanism between a surgical cart with a surgical table, and It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm carts of Hares to have coupling mechanisms on both carts similar to the arrangement shown in Cagle (Fig.9A,B) so that during surgery the carts are locked with each other and prevent any relative movement between the carts.
Regarding claim-4 Hares in view of Cagle discloses the surgical robotic system of claim-3, Hares further discloses wherein at least one of the arm carts includes a sensor for use in detecting attachment or detachment of the arm carts (¶:[0048] recites, the arm cart and or the surgical table includes a sensor and or receptor for indicating when the arm cart is properly positioned to couple with the surgical table).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm carts of Hares to have sensors for detecting the presence of another arm cart and for proper positioning of the two carts for making attachment between them, as taught by Cagle (¶:[0044]). 
Regarding claim-11 Hares in view of Cagle discloses the surgical robotic system of claim-3, 
Hares further discloses wherein the base of each cart has an elongate lateral edge position-able proximally adjacent an elongate lateral edge of another one of the arm carts   (Fig.2) shows the bases of the two carts (21 &1) have straight edges with identical lengths and widths which enable them to be positioned proximally adjacent to each other, without specifically disclosing the base of each cart has a generally wedge-shaped configuration. 
However, it is a common knowledge, that when wedge or trapezoidal shaped platforms or surfaces are used side by side they form a narrow central location compared to when square or rectangular shaped platforms or surfaces are brought close to each other.
As shown in the figures above, eight tables are arranged in a circular pattern. In case of rectangular tables they cannot be attached together side by side, whereas wedge or trapezoidal shaped tables can be attached together side by side which form a smaller central circle compared to the central circle created by rectangular tables. The tables in this example are considered similar to the base of surgical robots and surgical table will be placed inside the central open area. This example shows eight tables to make a full circle however without forming a complete circle with a smaller number of tables the central area will still be narrower with trapezoidal shape tables or bases.       
So, a person with ordinary skill in the art before the effective filing date of the claimed invention will be motivated to change the bases of the robot to a wedge or trapezoidal shape so that they will make a narrower central area towards the surgical table. 
Regarding claim-12 Hares in view of Cagle discloses the surgical robotic system of claim-11, Hares does not specifically disclose wherein the wedge-shape is a regular trapezoid shape, however It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bases of the robots from rectangular to trapezoidal, so that they will make a narrower central area towards the surgical table when attached together.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of the (US 2019/0329418 A1) by SUTHERLAND et al.
Regarding claim-7 Hares discloses the system of claim-1, Hares does not specifically discloses wherein the base of one of the carts is mounted on a plurality of holonomic wheels, however SUTHERLAND discloses a robot comprising a mobile base (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]). 
Regarding claim-8 Hares in view of SUTHERLAND disclose the limitations of claim-7, Hares further discloses wherein the base of each cart is mounted on a plurality of holonomic wheels (Fig.2) shows each base of the two carts (21 & 41) are mounted on four wheels, however does not specifically disclose those wheels are holonomic. 
SUTHERLAND teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]), and it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044])
Claims 6, 9, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hares in view of the publication (US 2018/0344421 A1) by Cagle et al. and further in view of the publication (US 2019/0329418 A1) by SUTHERLAND et al.
Regarding claim-6 Hares discloses a robotic manipulator arm comprising: 
a base 9Fig.2) shows a robot (10) with manipulator arm (20); a robotic manipulator arm on the base (Fi.2) further shows the manipulator arm (20) is attached to a base (21); 
a user input on at least one of the robotic manipulator arm or base (¶:[0041] recites, a surgeon can control the robots using a user input device to manipulate instruments borne by the robot arms in order to perform surgery on a patient);  
a surgical instrument removably attachable to the robotic manipulator arm (¶:[0052] recites, an instrument is releasably attach with the interface of the manipulator arm); 
Cagle teaches said wheels operable in response to user input commands from the user input the arm cart is movable using the wheels coupled at the bottom of the arm cart with user initiation, as recited in (¶:[0069] & [0048]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic surgical system of Hares so that the arm carts on wheels are movable by user, as taught by Cagle in (¶:[0048]). 
Hares discloses the base is mounted on a plurality of wheels (Fig.2) shows each of the base (10, 11) are mounted with four wheels (22 & 42) respectively, however does not specifically disclose the plurality of wheels are holonomic.
SUTHERLAND in an analogous art, discloses a robot comprising a mobile base with a head module supported above the mobile base, which is provided with holonomic drive arrangement (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]). 
Regarding claim-9 Hares in view of Cagle discloses the surgical robotic system of claim-3, Hares discloses the base of at least one cart is mounted on a plurality of wheels (Fig.2) shows each of the base (10, 11) are mounted with four wheels (22 & 42) respectively, however does not specifically disclose the plurality of wheels are holonomic.
SUTHERLAND in an analogous art, discloses a robot comprising a mobile base with a head module supported above the mobile base, which is provided with holonomic drive arrangement (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]).
Regarding claim-10 Hares in view of Cagle and SUTHERLAND discloses the  system of claim-9, Hares discloses wherein the base of at least one of the carts is mounted on a plurality of wheels (Fig.2) shows each of the base (10, 11) are mounted with four wheels (22 & 42) respectively, however does not specifically disclose the plurality of wheels are holonomic.
SUTHERLAND in an analogous art, discloses a robot comprising a mobile base with a head module supported above the mobile base, which is provided with holonomic drive arrangement (Abstract), wherein he teaches the base module includes omnidirectional wheels for effective holonomic movement of the robot (¶:[0044]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hares by changing the wheel on the arm carts with omnidirectional or holonomic wheels, as holonomic movement is advantageous to accurately position the carts in proper position as taught by SUTHERLAND (¶:[0044]). 
Regarding claim-13 Hares in view of Cagle and SUTHERLAND discloses the  system of claim-6, Hares further discloses wherein the user input is a joystick (Fig.2) shows a joy stick (64), and the operator can use the controller (64) to signal a desired configuration of the arm, as recited in (¶:[0041], [0043]). 
Regarding claim-14 Hares in view of Cagle and SUTHERLAND discloses the  system of claim-6, Hares further discloses wherein the user input is at least one force control sensor (¶:[0041], [0044] recites, the control unit receives data from the position encoders of the sensor units, the processor receives inputs from the position sensor and force the arm cart to move). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792